DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans V et al. (United States Patent Application Publication 2017/0123575), hereinafter referenced as Evans, in view of Amirzadeh et al. (United States Patent Application Publication 2008/0080850), hereinafter referenced as Amirzadeh.
Regarding claim 2, Evans discloses a computer-implemented method, comprising: obtaining, by a computing system, an image requirement for an image to be captured (paragraph 62 discloses obtaining an image requirement such high contrast); determining, by the computing system, that an optical transmission of a camera has an initial optical transmission level before capturing the image (it is apparent that the device knows that there is an initial optical transmission when an application program has not been initiated by the user; paragraph 44 teaches that the initial optical transmission level when the camera is inactive is substantially opaque); determining, by the computing system based on both the image requirement for the image and the initial optical transmission level of the lens, to increase the optical transmission of the lens of the camera before obtaining the image (figure 7 exhibits step 703 in which the device determines to increase the transmission based on the camera setting; it is apparent that this is also based on the initial optical transmission being insufficient for image capturing); increasing, by the computing system, the optical transmission of the lens of the camera from the initial optical transmission level to an increased optical transmission level that is greater than the initial optical transmission level (figure 7 exhibits step 704 in which the optical transmission is increased as disclosed at paragraphs 61-63); and capturing the image while the lens of the camera has the increased optical transmission level (figure 7 exhibits step 705 in which an image is captured in response to a user action as disclosed at paragraph 63).  However, Evans fails to disclose that the optical transmission is of a lens.
Evans discloses using a layer as an optical transmission layer (figure 3A exhibits variable transparency layer 306a as disclosed at paragraph 39).  Amirzadeh discloses that the optical transmission layer can be a lens (figure 1 exhibits lens 116 which has a variable transmission as disclosed at paragraph 22).  Because both Evans and Amirzadeh disclose layers that can change transmission and match a portion of a housing, it would have been obvious to a person having ordinary skill in the art to substitute one for the other to achieve the predictable result of hiding a camera when not in use.
Regarding claim 3, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 2), in addition, Evans discloses wherein obtaining an image requirement for an image to be captured comprises: receiving a request that specifies a high quality image is required; and determining from the request, that the image requirement is high quality (paragraph 62 discloses obtaining an image requirement such high contrast based on a request from a user).
Regarding claim 6, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 2), in addition, Evans discloses determining that a user is interacting with a particular application before a request to capture the image is received (paragraph 62 teaches determining that a user is specifying a camera setting); and in response to determining that the user is interacting with the particular application, obtaining the image requirement (paragraph 62 teaches that an imaging requirement such as high contrast is obtained in response to the determination).
Regarding claim 7, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 2), in addition, Evans discloses wherein increasing the optical transmission of the lens comprises: decreasing a tint of the lens (paragraph 61 discloses making an optical element less opaque, thereby decreasing the tint).
Regarding claim 8, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 7), in addition, Evans discloses wherein decreasing a tint of the lens comprises: applying a voltage to a coating on the lens, wherein the voltage causes the coating on the lens to lighten the tint (paragraph 61 discloses making an optical element less opaque by applying a voltage which makes the optical element more transparent).
Regarding claim 9, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 2), in addition, Evans discloses after capturing the image, decreasing the optical transmission of the lens of the camera (paragraph 39 teaches making the optical layer opaque when the camera is inactive; it is apparent that if the camera is made inactive after capturing an image that the optical layer will be made opaque).
Regarding claim 10, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 2), in addition, Evans discloses obtaining an indication of an amount of ambient light from an ambient light sensor, wherein determining to increase the optical transmission of the lens of the camera before is based on the amount of ambient light indicated by the ambient light sensor (paragraph 62 teaches determining a transmission level based on information from an ambient light sensor).
Regarding claim 11, Evans discloses a system comprising: one or more processors (figure 8 exhibits processor 802 as disclosed at paragraph 65) and one or more storage devices storing instructions (figure 8 exhibits memory 806 which stores instructions 808 as disclosed at paragraph 69) that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations comprising: obtaining, by a computing system, an image requirement for an image to be captured (paragraph 62 discloses obtaining an image requirement such high contrast); determining, by the computing system, that an optical transmission of a camera has an initial optical transmission level before capturing the image (it is apparent that the device knows that there is an initial optical transmission when an application program has not been initiated by the user; paragraph 44 teaches that the initial optical transmission level when the camera is inactive is substantially opaque); determining, by the computing system based on both the image requirement for the image and the initial optical transmission level of the lens, to increase the optical transmission of the lens of the camera before obtaining the image (figure 7 exhibits step 703 in which the device determines to increase the transmission based on the camera setting; it is apparent that this is also based on the initial optical transmission being insufficient for image capturing); increasing, by the computing system, the optical transmission of the lens of the camera from the initial optical transmission level to an increased optical transmission level that is greater than the initial optical transmission level (figure 7 exhibits step 704 in which the optical transmission is increased as disclosed at paragraphs 61-63); and capturing the image while the lens of the camera has the increased optical transmission level (figure 7 exhibits step 705 in which an image is captured in response to a user action as disclosed at paragraph 63).  However, Evans fails to disclose that the optical transmission is of a lens.
Evans discloses using a layer as an optical transmission layer (figure 3A exhibits variable transparency layer 306a as disclosed at paragraph 39).  Amirzadeh discloses that the optical transmission layer can be a lens (figure 1 exhibits lens 116 which has a variable transmission as disclosed at paragraph 22).  Because both Evans and Amirzadeh disclose layers that can change transmission and match a portion of a housing, it would have been obvious to a person having ordinary skill in the art to substitute one for the other to achieve the predictable result of hiding a camera when not in use.
Regarding claim 12, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 11), in addition, Evans discloses wherein obtaining an image requirement for an image to be captured comprises: receiving a request that specifies a high quality image is required; and determining from the request, that the image requirement is high quality (paragraph 62 discloses obtaining an image requirement such high contrast based on a request from a user).
Regarding claim 15, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 11), in addition, Evans discloses determining that a user is interacting with a particular application before a request to capture the image is received (paragraph 62 teaches determining that a user is specifying a camera setting); and in response to determining that the user is interacting with the particular application, obtaining the image requirement (paragraph 62 teaches that an imaging requirement such as high contrast is obtained in response to the determination).
Regarding claim 16, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 11), in addition, Evans discloses wherein increasing the optical transmission of the lens comprises: decreasing a tint of the lens (paragraph 61 discloses making an optical element less opaque, thereby decreasing the tint).
Regarding claim 17, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 16), in addition, Evans discloses wherein decreasing a tint of the lens comprises: applying a voltage to a coating on the lens, wherein the voltage causes the coating on the lens to lighten the tint (paragraph 61 discloses making an optical element less opaque by applying a voltage which makes the optical element more transparent).
Regarding claim 18, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 11), in addition, Evans discloses after capturing the image, decreasing the optical transmission of the lens of the camera (paragraph 39 teaches making the optical layer opaque when the camera is inactive; it is apparent that if the camera is made inactive after capturing an image that the optical layer will be made opaque).
Regarding claim 19, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 11), in addition, Evans discloses obtaining an indication of an amount of ambient light from an ambient light sensor, wherein determining to increase the optical transmission of the lens of the camera before is based on the amount of ambient light indicated by the ambient light sensor (paragraph 62 teaches determining a transmission level based on information from an ambient light sensor).
Claim 20, a non-transitory computer-readable medium storing instructions, corresponds to and is analyzed the same as the method of claim 2 (figure 8 exhibits memory 806 which stores instructions 808 as disclosed at paragraph 69).
Claim 21, a non-transitory computer-readable medium storing instructions, corresponds to and is analyzed the same as the method of claim 3 (figure 8 exhibits memory 806 which stores instructions 808 as disclosed at paragraph 69).
Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Evan in view of Amirzadeh and further in view of Deng et al. (United States Patent Application Publication 2016/0014330), hereinafter referenced as Deng.
Regarding claim 4, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 2), in addition, Evans discloses determining that the image requirement is high quality.  However, Evans fails to disclose wherein obtaining an image requirement for an image to be captured comprises: receiving, from a particular application, a request for an image; and determining, from the particular application that requested the image, the image requirement.
Deng is a similar or analogous system to the claimed invention as evidenced Deng teaches an imaging device wherein the motivation of ensuring that a captured image meets the requirements of the application which will be using the image thereby ensuring that an optimal image is obtained would have prompted a predictable variation of Richards by applying Deng’s known principal of obtaining image requirements that are associated with an application and using the requirements (paragraph 26-28 teach that based on the application an image is configured for requirements specific to that application).
In view of the motivations such as ensuring that a captured image meets the requirements of the application which will be using the image thereby ensuring that an optimal image is obtained one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Richards.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
Regarding claim 5, Evans in view of Amirzadeh and further in view of Deng discloses everything claimed as applied above (see claim 4), however, Evans fails to disclose wherein determining, from the particular application that requested the image, that the image requirement is high quality comprises: identifying the particular application; and selecting a stored image requirement that is associated with the particular application as the image requirement from among stored image requirements for multiple different applications.
Deng is a similar or analogous system to the claimed invention as evidenced Deng teaches an imaging device wherein the motivation of ensuring that a captured image meets the requirements of the application which will be using the image thereby ensuring that an optimal image is obtained would have prompted a predictable variation of Evans by applying Deng’s known principal of identifying the application (figure 3 exhibits step 306 in which an application which will use an image is identified as disclosed at paragraphs 22 and 23); and selecting the image requirements that are associated with the application that was identified from among image requirements stored for multiple different applications (paragraph 26-28 teach that based on the application an image is configured for requirements specific to that application).
In view of the motivations such as ensuring that a captured image meets the requirements of the application which will be using the image thereby ensuring that an optimal image is obtained one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Evans.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
Regarding claim 13, Evans in view of Amirzadeh discloses everything claimed as applied above (see claim 11), in addition, Evans discloses determining that the image requirement is high quality.  However, Evans fails to disclose wherein obtaining an image requirement for an image to be captured comprises: receiving, from a particular application, a request for an image; and determining, from the particular application that requested the image, the image requirement.
Deng is a similar or analogous system to the claimed invention as evidenced Deng teaches an imaging device wherein the motivation of ensuring that a captured image meets the requirements of the application which will be using the image thereby ensuring that an optimal image is obtained would have prompted a predictable variation of Richards by applying Deng’s known principal of obtaining image requirements that are associated with an application and using the requirements (paragraph 26-28 teach that based on the application an image is configured for requirements specific to that application).
In view of the motivations such as ensuring that a captured image meets the requirements of the application which will be using the image thereby ensuring that an optimal image is obtained one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Richards.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
Regarding claim 14, Evans in view of Amirzadeh and further in view of Deng discloses everything claimed as applied above (see claim 13), however, Evans fails to disclose wherein obtaining the image requirement from an application comprises: identifying the particular application; and selecting a stored image requirement that is associated with the particular application as the image requirement from among stored image requirements for multiple different applications.
Deng is a similar or analogous system to the claimed invention as evidenced Deng teaches an imaging device wherein the motivation of ensuring that a captured image meets the requirements of the application which will be using the image thereby ensuring that an optimal image is obtained would have prompted a predictable variation of Evans by applying Deng’s known principal of identifying the application (figure 3 exhibits step 306 in which an application which will use an image is identified as disclosed at paragraphs 22 and 23); and selecting the image requirements that are associated with the application that was identified from among image requirements stored for multiple different applications (paragraph 26-28 teach that based on the application an image is configured for requirements specific to that application).
In view of the motivations such as ensuring that a captured image meets the requirements of the application which will be using the image thereby ensuring that an optimal image is obtained one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Evans.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (United States Patent Application Publication 2019/0098224) discloses an imaging device with variable transmittance.
Leung et al. (United States Patent Application Publication 2018/0146127) discloses a system for sharing camera resources.
Kuo et al. (United States Patent Application Publication 2016/0286120) discloses a system for sharing camera resources.
Duran et al. (United States Patent 9,386,230) discloses a method for switching between day and night modes.
Muhrke et al. (United States Patent Application Publication 2014/0022405) teaches a content editing application which receives an image from a camera application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696